Exhibit 10.27

CUSIP: 00849HAE7

EXECUTION COPY

 

 

 

 

 

TERM LOAN AGREEMENT

Dated as of December 27, 2018

among

AGREE REALTY CORPORATION,  

as the Parent,

 

AGREE LIMITED PARTNERSHIP,

as the Borrower,

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

and

The other Lenders Party Hereto

_____________________________________________________________

 

PNC CAPITAL MARKETS LLC,

CAPITAL ONE, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION,

REGIONS CAPITAL MARKETS, and

SUNTRUST ROBINSON HUMPHREY, INC., as

Joint Lead Arrangers and Joint Book Managers

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION,

REGIONS BANK, and

SUNTRUST BANK, as

Co-Syndication Agents,

 

 

 

 





--------------------------------------------------------------------------------

 



 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS


1

1.01

Defined Terms


1

Applicable Rate for Term Eurodollar Rate Loans


2

1.02

Other Interpretive Provisions


24

1.03

Accounting Terms.


24

1.04

Rounding


25

1.05

Times of Day


25

1.06

Intentionally Omitted


25

1.07

Classifications of Loans and Borrowings


25

ARTICLE II. THE LOANS AND BORROWINGS


25

2.01

Loans


25

2.02

Borrowings, Conversions and Continuations of Loans.


25

2.03

Intentionally Omitted.


26

2.04

Intentionally Omitted.


26

2.05

Intentionally Omitted.


26

2.06

Prepayments.


26

2.07

Intentionally Omitted


27

2.08

Repayment of Loans.


27

2.09

Interest.


27

2.10

Fees


28

2.11

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.


28

2.12

Evidence of Debt.


29

2.13

Payments Generally; Administrative Agent’s Clawback.


29

2.14

Sharing of Payments by Lenders


30

2.15

Intentionally Omitted


31

2.16

Additional Loans.


31

2.17

Intentionally Omitted.


32

2.18

Defaulting Lenders.


32

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY


33

3.01

Taxes.


33

3.02

Illegality


36

3.03

Inability to Determine Rates; Replacement Rate


36

3.04

Increased Costs.


38

3.05

Compensation for Losses


39

3.06

Mitigation Obligations; Replacement of Lenders.


39

3.07

Survival


40

ARTICLE IV. [INTENTIONALLY OMITTED]


40

ARTICLE V. CONDITIONS PRECEDENT TO BORROWINGS


40

5.01

Conditions of Initial Borrowing


40

5.02

Conditions to all Loans


41

ARTICLE VI. REPRESENTATIONS AND WARRANTIES


42

6.01

Existence, Qualification and Power


42

6.02

Authorization; No Contravention


42

6.03

Governmental Authorization; Other Consents


42

6.04

Binding Effect


42

6.05

Financial Statements; No Material Adverse Effect.


43

6.06

Litigation


43

6.07

No Default


43

6.08

Ownership of Property; Liens


43

6.09

Environmental Compliance


44

6.10

Insurance


44



--------------------------------------------------------------------------------

 



6.11

Taxes


44

6.12

ERISA Compliance.


44

6.13

Subsidiaries; Equity Interests


45

6.14

Margin Regulations; Investment Company Act.


45

6.15

Disclosure


45

6.16

Compliance with Laws


46

6.17

Taxpayer Identification Number; Beneficial Ownership


46

6.18

Anti-Money Laundering/International Trade Law Compliance


46

6.19

Unencumbered Pool Properties


46

ARTICLE VII. AFFIRMATIVE COVENANTS


46

7.01

Financial Statements


46

7.02

Certificates; Other Information


47

7.03

Notices


49

7.04

Payment of Obligations


49

7.05

Preservation of Existence, Etc.


49

7.06

Maintenance of Properties


49

7.07

Maintenance of Insurance


50

7.08

Compliance with Laws


50

7.09

Books and Records


50

7.10

Inspection Rights


50

7.11

Use of Proceeds


50

7.12

Unencumbered Pool Properties


50

7.13

Subsidiary Guarantor Organizational Documents


51

7.14

Additional Guarantors; Release of Guarantors.


51

7.15

Environmental Matters


52

7.16

REIT Status; New York Stock Exchange Listing


52

7.17

Anti-Money Laundering/International Trade Law Compliance


52

ARTICLE VIII. NEGATIVE COVENANTS


53

8.01

[Intentionally Omitted]


53

8.02

Investments


53

8.03

Fundamental Changes


53

8.04

Dispositions


54

8.05

Restricted Payments


54

8.06

Change in Nature of Business


55

8.07

Transactions with Affiliates


55

8.08

Burdensome Agreements


55

8.09

Use of Proceeds


55

8.10

Minimum Number of Unencumbered Pool Properties


55

8.11

Industry Concentration


55

8.12

[Intentionally Omitted]


55

8.13

Negative Pledge


55

8.14

Financial Covenants


55

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES


56

9.01

Events of Default


56

9.02

Remedies Upon Event of Default


58

9.03

Application of Funds


59

ARTICLE X. ADMINISTRATIVE AGENT


59

10.01

Appointment and Authority


59

10.02

Rights as a Lender


60

10.03

Exculpatory Provisions


60

10.04

Reliance by Administrative Agent


61



--------------------------------------------------------------------------------

 



10.05

Delegation of Duties


61

10.06

Resignation of Administrative Agent


62

10.07

Non-Reliance on Administrative Agent and Other Lenders


62

10.08

No Other Duties, Etc.


62

10.09

Administrative Agent May File Proofs of Claim


62

10.10

Collateral and Guaranty Matters


63

10.11

No Reliance on Administrative Agent’s Customer Identification Program


63

10.12

Consents and Approvals


64

ARTICLE XI. MISCELLANEOUS


64

11.01

Amendments, Etc.


64

11.02

Notices; Effectiveness; Electronic Communication.


65

11.03

No Waiver; Cumulative Remedies; Enforcement


67

11.04

Expenses; Indemnity; Damage Waiver.


67

11.05

Payments Set Aside


69

11.06

Successors and Assigns.


69

11.07

Treatment of Certain Information; Confidentiality


72

11.08

Right of Setoff


73

11.09

Interest Rate Limitation


73

11.10

Counterparts; Integration; Effectiveness


74

11.11

Survival of Representations and Warranties


74

11.12

Severability


74

11.13

Replacement of Lenders


74

11.14

Governing Law; Jurisdiction; Etc.


75

11.15

Waiver of Jury Trial


76

11.16

No Advisory or Fiduciary Responsibility


76

11.17

Electronic Execution of Assignments and Certain Other Documents


76

11.18

USA PATRIOT Act


77

11.19

ENTIRE AGREEMENT


77

11.20

Intentionally Omitted.


77

11.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


77

 

 





--------------------------------------------------------------------------------

 



SCHEDULES

 

 

 

 

1.01(A)

Commitments

1.01(B)

Guarantors

6.05

Material Indebtedness and Other Liabilities

6.06

Litigation

6.08

Existing Liens

6.09

Environmental Matters

6.13

Subsidiaries; Other Equity Investments; Equity Interests

6.17

Loan Parties’ Taxpayer Identification Numbers 

6.19

Initial Unencumbered Pool Properties

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

Form of

 

 

 

 

A

Loan Notice

B

Note

C

Compliance Certificate

D

Assignment and Assumption

E

Unencumbered Pool Report

F

Certificate of Beneficial Ownership

 

 

 





--------------------------------------------------------------------------------

 



TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (this “Agreement”) is entered into as of December 27,
2018 by and among AGREE REALTY CORPORATION, a Maryland corporation (the
“Parent”), AGREE LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Borrower”), each of the Loan Parties from time to time party hereto, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent with PNC CAPITAL MARKETS LLC, CAPITAL ONE, NATIONAL ASSOCIATION, U.S. BANK
NATIONAL ASSOCIATION, REGIONS CAPITAL MARKETS and SUNTRUST ROBINSON HUMPHREY,
INC., as Joint Lead Arrangers and Joint Book Managers, and CAPITAL ONE, NATIONAL
ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION, REGIONS BANK and SUNTRUST BANK, as
Co-Syndication Agents.

The Administrative Agent and the Lenders desire to make available to the
Borrower a 7-year term loan facility in the initial amount of $100,000,000 on
the terms and conditions contained herein. 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Adjusted EBITDA” means EBITDA for the Consolidated Group for the most recently
ended period of four fiscal quarters minus the aggregate Annual Capital
Expenditure Adjustment.

“Administrative Agent” means PNC in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Eurodollar Rate Loan” has the meaning specified in Section ‎0.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Annual Capital Expenditure Adjustment” means for all Properties, an amount
equal to (i) $0.10 multiplied by (ii) the aggregate net rentable area
(determined on a square feet basis) of all Properties multiplied by (iii) the
number of days in such period divided by (iv) 365.

“Anti-Terrorism Laws” means any Laws relating to terrorism, Sanctions and
embargoes, import/export licensing, money laundering or bribery, and any
regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of (a) the aggregate
outstanding principal amount of the Loans represented by (b) the outstanding
principal amount of such Lender’s Loans at such time, subject to adjustment as
provided in Section ‎0. 

“Applicable Rate” means the applicable rate per annum set forth in the table
below corresponding to the Pricing Level in the first column of the tables in
which the Parent’s or Borrower’s Credit Rating falls. 





--------------------------------------------------------------------------------

 



Pricing Level

Credit Rating

Applicable Rate for Term Eurodollar Rate Loans

Applicable Rate for Term Base Rate Loans

1

≥ A-/A3

1.45%

0.45%

2

BBB+/Baa1

1.50%

0.50%

3

BBB/Baa2

1.60%

0.60%

4

BBB-/Baa3

1.85%

0.85%

5

<BBB-/Baa3/Unrated

2.40%

1.40%

 

During any period that the Parent or Borrower has received Credit Ratings from
each of S&P, Fitch and Moody’s that are not equivalent and the difference
between the highest and lowest of such Credit Ratings is (i) one Pricing Level,
then the Applicable Rate shall be determined based on the highest of such Credit
Ratings or (ii) two or more Pricing Levels, then the Applicable Rate shall be
determined based on the average of the two highest Credit Ratings (unless the
average is not a recognized Pricing Level, in which case the Applicable Rate
shall be determined based on the second highest Credit Rating).  During any
period that the Parent or Borrower has received only two Credit Ratings from any
of S&P, Fitch and Moody’s that are not equivalent and the difference between
such Credit Ratings is (x) one Pricing Level, then the Applicable Rate shall be
determined based on the higher of such Credit Ratings or (y) two or more Pricing
Levels, then the Applicable Rate shall be determined based on the Pricing Level
that would be applicable if the rating was one higher than the lower of the two
applicable Credit Ratings received.  During any period that the Parent or
Borrower has only received a Credit Rating from Moody’s or S&P, then the
Applicable Rate shall be based upon such Credit Rating. 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” mean PNC Capital Markets LLC, Capital One, National Association,
U.S. Bank National Association, Regions Capital Markets and SunTrust Robinson
Humphrey, Inc., in their capacity as joint lead arrangers and joint book
managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section ‎0), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2017, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.





--------------------------------------------------------------------------------

 



“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the interest rate per annum in effect for such day
announced from time to time by PNC at the Administrative Agent’s Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, (b) the Federal Funds Open
Rate plus 0.5%, and (c) the Daily Eurodollar Rate plus 1%, so long as the Daily
Eurodollar Rate is offered, ascertainable and not unlawful.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Owner” shall mean, for the Parent, each of the following:  (a) each
individual, if any, who, directly or indirectly, owns 25% or more of such
Parent’s equity interests; and (b) a single individual with significant
responsibility to control, manage, or direct the Parent.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section ‎0.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period.

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial lenders are authorized or required to be closed for business in
Pittsburgh, Pennsylvania and if such day relates to any Eurodollar Rate Loan,
means any such day that is also a day on which dealings are carried on in the
London interbank market.

“Capitalization Rate”  means 7.00% for all properties.

“Certificate of Beneficial Ownership” shall mean, for the Parent, a certificate
in substantially the form of Exhibit F hereto (as amended or modified by Agent
from time to time in its sole discretion), certifying, among other things, the
Beneficial Owner of the Parent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or a United States
Governmental Authority, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control”  means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or



--------------------------------------------------------------------------------

 



nomination at least a majority of that board or equivalent governing body or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body; or

(c)the Parent fails at any time to own, directly or indirectly, at least 75% of
the Equity Interests of the Borrower, free and clear of all Liens.

“Closing Date” means the first date on which all the conditions precedent in
Section ‎0 are satisfied or waived in accordance with Section ‎0.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to a Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01, in the principal amount set forth opposite
such Lender’s name on Schedule 1.01A as its “Commitment”.  As used herein,
“Commitments” shall refer to the aggregate Commitments of the Lenders.

“Comparable Credit Facility” means any agreement that evidences Unsecured
Indebtedness which contains (a) restrictions on Contractual Obligations of the
types set forth in Section 8.08, (b) restrictions on activities of Subsidiaries
of the types referred to in clause (b) of the definition of Eligible Property
and (c) a negative pledge and restrictions of the type referred to in clause (d)
of the definition of Eligible Property, in each case, that are not more
restrictive than the corresponding provisions of this Agreement.

“Compliance Certificate” means a certificate signed by the chief executive
officer, chief financial officer, treasurer or controller of the Parent
substantially in the form of Exhibit C.

“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries,
as determined in accordance with GAAP.

“Construction in Progress” means each Property that is either (a) new ground up
construction which has commenced or is intended to be under construction within
twelve (12) months or (b) under renovation in which (i) greater than thirty
percent (30%) of the square footage of such Property is unavailable for
occupancy due to renovation and (ii) no rents are being paid on such square
footage.  A Property will cease to be classified as “Construction in Progress”
on the earlier to occur of (A) with respect to a multi-tenant Property, the time
that such Property has an occupancy rate of greater than seventy-five percent
(75%) from tenants occupying such Property and paying rent, or (B) one hundred
eighty (180) days after completion of construction or renovation of such
Property or (C) with respect to a single-tenant Property, rent commences from
the tenant occupying such Property, as applicable.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means (a) the Borrower, each of the Borrower’s Subsidiaries and
each Guarantor and (b) each Person that, directly or indirectly, is in control
of a Person described in clause (a) above.  For purposes of this definition,
control of a Person means the direct or indirect (x) ownership of, or power to
vote, 25% or more of the issued and outstanding Equity Interests having ordinary
voting power for the election of directors of such Person or other Persons
performing similar functions for such Person, or (y) power to direct or cause
the direction of the management and policies of such Person, whether through the
ability to exercise voting power, by contract or otherwise.

“Credit Rating”  means the published or private rating assigned by a Rating
Agency to the senior unsecured long term Indebtedness of a Person.

“Daily Eurodollar Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (a) the Published Rate by (b) a number equal to
1.00 minus the Eurodollar Reserve Percentage; provided that in no event shall
the Eurodollar Rate be less than 0.0% except with respect to a Loan that is
subject to a Swap Contract but only until the expiration of such Swap
Contract.  The Daily Eurodollar Rate shall be adjusted with respect to any Base
Rate Loan on



--------------------------------------------------------------------------------

 



and as of the effective date of any change in the Eurodollar Reserve
Percentage.  The Administrative Agent shall give prompt notice to the Borrower
of the Daily Eurodollar Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 3.0% per annum;
provided,  however, that with respect to the principal of the Loans, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loans plus 3.0% per annum.

“Defaulting Lender” means, subject to Section ‎0, any Lender that (a) has failed
to perform any of its funding obligations hereunder within three Business Days
of the date required to be funded by it hereunder, (b) has notified the
Borrower, or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in writing to the Administrative
Agent that it will comply with its funding obligations, (d) has assigned all or
any portion of its Commitment or Loans, as applicable, in breach of Section
11.06, or (e) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment or (iv) become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section ‎0) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means for the Consolidated Group, without duplication, the sum of (a)
Net Income of the Consolidated Group, in each case, excluding (i) any
non-recurring or extraordinary gains and losses for such period, (ii) any income
or gain and any loss in each case resulting from early extinguishment of
indebtedness and (iii) any net income or gain or any loss resulting from a swap
or other derivative contract (including by virtue of a termination thereof),
plus (b) an amount which, in the determination of net income for such period
pursuant to clause (a) above, has been deducted for or in connection with (i)
Interest Expense (plus, amortization of deferred financing costs, to the extent
included in the determination of Interest Expense per GAAP), (ii) income taxes,
and (iii) depreciation and amortization, all determined in accordance with GAAP
for the prior four quarters and (iv) adjustments as a result of the straight
lining of rents, all as determined in accordance with GAAP, plus (c) the
Consolidated Group’s pro rata share of the above attributable to interests in
Unconsolidated Affiliates.





--------------------------------------------------------------------------------

 



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections ‎0 and 11.06(b)‎0 (subject to such consents, if any, as
may be required under Section ‎0).

“Eligible Ground Lease” means a ground lease containing terms and conditions
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease, including the
following: (a) a remaining term (exclusive of any unexercised extension options)
of 30 years or more from the Closing Date; (b) the right of the lessee to
mortgage and encumber its interest in the leased property, and to amend the
terms of any such mortgage or encumbrance, in each case, without the consent of
the lessor; (c) the obligation of the lessor to give the holder of any mortgage
Lien on such leased property written notice of any defaults on the part of the
lessee and agreement of such lessor that such lease will not be terminated until
such holder has had a reasonable opportunity to cure or complete foreclosures,
and fails to do so; (d) acceptable transferability of the lessee’s interest
under such lease, including ability to sublease; (e) acceptable limitations on
the use of the leased property; and (f) clearly determinable rental payment
terms which in no event contain profit participation rights.

“Eligible Property” means a Property that meets and continues to satisfy each of
the following criteria:

(a)such Property must be a retail property and owned in fee simple, or leased
under an Eligible Ground Lease, entirely by the Borrower or a Subsidiary
Guarantor;

(b)the Loan Party that owns or leases such Property must be wholly-owned,
directly or indirectly, by the Borrower (or be a Subsidiary of the Borrower that
is controlled exclusively by the Borrower and/or one or more wholly-owned
Subsidiaries of the Borrower, including control over operating activities of
such Subsidiary and the ability of such Subsidiary to dispose of, pledge or
otherwise encumber assets, incur, repay and prepay debt, provide guarantees and
pay dividends and distributions in each case without any requirement for the
consent of any other party or entity other than the Lenders as required
hereunder; provided that restrictions on the foregoing activities may also be
provided in a Comparable Credit Facility);

(c)the Loan Party that owns or leases such Property and such Property itself
must be located in the United States;

(d)neither such Property, nor if such Property is owned by a Subsidiary of the
Borrower, any of the Parent’s or the Borrower’s direct or indirect ownership in
such Subsidiary, may be subject to any Liens (other than Permitted Liens
(excluding Liens of the type described in clause (f) of the definition of
“Permitted Liens”)), negative pledges and/or encumbrances or any restrictions on
the ability of the relevant Loan Party to transfer or encumber such Property or
income therefrom, or ownership interests in such Subsidiary, or proceeds of such
property or ownership interests (other than the negative pledge and restrictions
hereunder and a negative pledge and restrictions set forth in the loan documents
with respect to any other Comparable Credit Facility);

(e)such Property may not be subject to title, survey, environmental or other
defects, except for title, survey, environmental or other defects that do not
materially detract from the value of such Property or materially interfere with
the ordinary conduct of the business of the applicable Person;

(f)the Loan Party that owns or leases such Property may not incur or otherwise
be liable for any Indebtedness other than the Obligations, trade payables and
other Indebtedness permitted to be incurred by Loan Parties hereunder; and





--------------------------------------------------------------------------------

 



(g)the Loan Party that owns or leases such Property must have satisfied the
requirements of Section ‎0 or (b), as applicable.

If a Property which the Borrower wants to have included as an Eligible Property
does not satisfy the requirements of an Eligible Property, then the Borrower
shall so notify the Administrative Agent in writing and shall provide to the
Administrative Agent a description of all the above-listed criteria that such
Property does not meet, historical operating statements and such other Property
level diligence materials as the Administrative Agent may reasonably
request.  The Administrative Agent shall promptly make available to each Lender
the items delivered by the Borrower pursuant to the preceding sentence and
request that the Lenders determine whether such Property shall be included as an
Eligible Property.  No later than 10 Business Days after the date on which a
Lender has been provided with such request and all of such items, such Lender
shall notify the Administrative Agent in writing whether or not such Lender
approves that such Property be included as an Eligible Property (which approval
shall not be unreasonably withheld, conditioned or delayed).  If a Lender fails
to give such notice within such time period, such Lender shall be deemed to have
not approved of the inclusion of such Property as an Eligible Property.  If the
Required Lenders have approved such Property being included as an Eligible
Property, then such Property shall become an Eligible Property.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) any “reportable event” as defined in Section 4043 of
ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (b) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” (as defined or otherwise set forth in Section
4971 of the Code or Part 3 of Subtitle B of Title 1 of ERISA), whether or not
waived, or any filing of any request for or receipt of a minimum funding waiver
under Section 412 of the Code or Section 303 of ERISA with respect to any Plan,
or that such filing may be made, or any determination that any Plan is, or is
reasonably expected to be, in at-risk status under Title IV of ERISA; (c) any
incurrence by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any liability under Title IV of ERISA with respect to any
Plan or Multiemployer Plan (other than for premiums due and not delinquent under
Section 4007 of ERISA); (d) any institution of proceedings, or the occurrence of
an event or condition which would reasonably be expected to constitute grounds
for the institution of proceedings by the PBGC, under Section 4042 of ERISA for
the termination of,



--------------------------------------------------------------------------------

 



or the appointment of a trustee to administer, any Plan; (e) any incurrence by
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, or the receipt by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any notice that a
Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA; (f) any receipt by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any notice, or any receipt by any Multiemployer
Plan from the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (g) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (h) any filing of a notice of intent to terminate
any Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan, or the termination of any Plan under Section
4041(c) of ERISA.

“Eurodollar Rate” means, with respect to a Eurodollar Rate Loans for an Interest
Period, the interest rate per annum determined by the Administrative Agent by
dividing: (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Eurodollar Rate Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)); by (ii) a number equal to 1.00 minus the
Eurodollar Reserve Percentage; provided that in no event shall the Eurodollar
Rate be less than 0.0% except with respect to a Loan that is subject to a Swap
Contract but only until the expiration of such Swap Contract.  The Eurodollar
Rate shall be adjusted with respect to any Eurodollar Rate Loan that is
outstanding on the effective date of any change in the Eurodollar Reserve
Percentage as of such effective date.  The Administrative Agent shall give
prompt notice to the Borrower of the Eurodollar Rate as determined or adjusted
in accordance herewith, which determination shall be conclusive absent manifest
error.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Eurodollar Reserve Percentage” means, as of any day the percentage in effect on
such day as prescribed by the FRB (or any successor) for determining the maximum
reserve requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurodollar Liabilities”).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section ‎0.

“Excluded Subsidiary” means (a) any Subsidiary of the Borrower (i) holding title
to assets that are or are to become collateral for any Secured Indebtedness of
such Subsidiary and (ii) that is prohibited from Guaranteeing the Indebtedness
of the Borrower, in each case, pursuant to (x) any document, instrument, or
agreement evidencing or that will evidence such Secured Indebtedness or (y) any
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (b) any Subsidiary that is not a
wholly-owned Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
‎0, (d) in the case of a Foreign Lender (other than an assignee



--------------------------------------------------------------------------------

 



pursuant to a request by the Borrower under Section ‎0), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section ‎0, except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section ‎0 or 3.01‎0 and (e) any U.S. federal withholding taxes
imposed by FATCA.

“Facility” shall mean the extensions of credit made hereunder by the Lenders.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error)); provided,  however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Federal Funds Open Rate without notice to the Borrower.

“Fee Letters” mean the Fee Letter dated as of December 12, 2018, by and among
PNC Capital Markets LLC, PNC and the Borrower and those certain other fee
letters, if any, between the Borrower and the other Arrangers and/or their
affiliates entered into to document certain arrangement fees payable to such
other Arrangers in connection with this Agreement.

“Fitch”  means Fitch Ratings, Inc. and any successor thereto.

“Fixed Charges” means for the Consolidated Group, without duplication, the sum
of (a) Interest Expense, plus (b) scheduled principal payments, exclusive of
balloon payments, plus (c) dividends and distributions on preferred stock, if
any, plus (d) the Consolidated Group’s pro rata share of the above attributable
to interests in Unconsolidated Affiliates, all for the most recently ended
period of four fiscal quarters.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means, with respect to the immediately prior twelve
month period, the Consolidated Group’s net income (or loss), plus depreciation,
amortization and impairment charges on depreciable real estate assets and after
adjustments for unconsolidated partnerships and joint ventures as hereafter
provided.  Notwithstanding contrary treatment under GAAP, for purposes hereof,
(a) “Funds From Operations” shall include, and be adjusted to take into account,
the Borrower’s interests in unconsolidated partnerships and joint ventures, on
the same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, and (b) net income (or loss) shall not include gains (or, if
applicable, losses) resulting from or in connection with (i)



--------------------------------------------------------------------------------

 



restructuring of indebtedness, (ii) sales of property, (iii) sales or
redemptions of preferred stock, (iv) non-cash charges, or (v) non-recurring
charges.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.  The term “Guarantee” shall not include limited
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability.

“Guarantors” means, collectively, Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.  The initial Guarantors are listed
on Schedule 1.01(B).

“Guaranty” means the Guaranty executed by each by the Parent and each Subsidiary
Guarantor in favor of Administrative Agent, for the benefit of the Lenders, in
form and substance acceptable to Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary”  means any Subsidiary whose assets constitute less than
one percent (1%) of Total Asset Value; provided that if at any time the
aggregate Total Asset Value of the “Immaterial Subsidiaries” exceeds ten percent
(10%) of all Total Asset Value, then the Borrower shall designate certain
“Immaterial Subsidiaries” as Guarantors such that the aggregate Total Asset
Value of the “Immaterial Subsidiaries” which are not Guarantors does not exceed
ten percent (10%) of all Total Asset Value.

“Increase Request” has the meaning specified in Section 2.16(a).

“Indebtedness”  means, for the Consolidated Group, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:





--------------------------------------------------------------------------------

 



(a)all obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b)all direct or contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(c)net obligations under any Swap Contract;

(d)all obligations to pay the deferred purchase price of property or services
other than accounts payable incurred in the ordinary course and not past due;

(e)capital leases, Synthetic Lease Obligations and Synthetic Debt;

(f)all obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of Mandatorily Redeemable Stock issued by such Person or any
other Person, valued at the greater of its voluntary or involuntary liquidation
preference, plus accrued and unpaid dividends;

(g)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property (including indebtedness arising under conditional sales or other title
retention agreements) whether or not such indebtedness has been assumed by the
grantor of the Lien or is limited in recourse; and

(h)all Guarantees in respect of any of the foregoing (except for Guarantees of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar exceptions to non-recourse liability).

For all purposes hereof, Indebtedness shall include the Consolidated Group’s pro
rata share of the foregoing items and components attributable to Indebtedness of
Unconsolidated Affiliates.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section ‎0.

“Information” has the meaning specified in Section ‎0.

“Interest Expense” means, without duplication, total interest expense of the
Consolidated Group determined in accordance with GAAP (including for the
avoidance of doubt capitalized interest and interest expense attributable to the
Consolidated Group’s ownership interests in Unconsolidated Affiliates), all for
the most recently ended period of four fiscal quarters.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided,  however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed, converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or such other period as the Administrative Agent in its sole
discretion may allow the Borrower to select; provided,  that such period is
available from all of the Lenders), as selected by the Borrower in the
applicable Loan Notice; provided, that:





--------------------------------------------------------------------------------

 



(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit; provided that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, and
(ii) Guarantees of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability.

“IRS” means the United States Internal Revenue Service.

“Laws” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Authority, foreign or domestic.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Indebtedness to (b) Total Asset Value.

“LIBOR Termination Date” has the meaning specified in Section 3.03(b).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section ‎0.

“Loan Documents” means this Agreement, each Note, the Fee Letters, and the
Guaranty.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, each
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.  

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a



--------------------------------------------------------------------------------

 



sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interests at the option of the issuer of such Equity Interest), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the GAAP book value of the assets acquired exceeds 10.0% of the
consolidated total assets of the Borrower and its Subsidiaries determined under
GAAP as of the last day of the most recently ending fiscal quarter of the
Borrower for which financial statements are publicly available.

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Parent or
the Borrower and its Subsidiaries, taken as a whole; (B) a material adverse
effect on the rights and remedies of the Administrative Agent or any Lender
under any Loan Documents, or of the ability of the Borrower and the Loan Parties
taken as a whole to perform their obligations under any Loan Documents; or (C) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Documents to which it is a
party.

“Material Subsidiary” means one or more Subsidiaries, individually or in the
aggregate, having assets equal to or greater than $30,000,000 in value.

“Maturity Date” means January 15, 2026.

“Metropolitan Statistical Area” means a Metropolitan Statistical Area as listed
in Budget Bulletin No. 09-01 issued by the Executive Office of the President of
the United States of America, Office of Management and Budget.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Income” means the net income (or loss) of the Consolidated Group for the
subject period; provided, however that Net Income shall exclude (a)
extraordinary gains and extraordinary losses for such period, (b) the net income
of any subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such subsidiary
of such income is not permitted by operation of the terms of its organization
documents or any agreement, instrument or law applicable to such subsidiary
during such period, except that the Parent’s equity in any net loss of any such
subsidiary for such period shall be included in determining Net Income, (c) any
income (or loss) for such period of any Person if such Person is not a
subsidiary of the Parent, except that the Parent’s equity in the net income of
any such Person for such period shall be included in Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Parent or a subsidiary thereof as a dividend or other distribution (and
in the case of a dividend or other distribution to a subsidiary of the Parent,
such subsidiary is not precluded from further distributing such amount to the
Parent as described in clause (b) of this proviso), and (d) rental or other
income from (i) any lease in respect of real property to tenants in any
proceedings under any Debtor Relief Laws during the subject period that was not
paid on the date rent was due to be paid by such tenant taking into account any
applicable grace or cure period provided for by the terms of such lease,
(ii) any lease in respect of real property to tenants in any proceedings under
any Debtor Relief Laws that did not physically occupy such real property during
the entirety of such period, and (iii) any leases in respect of real property to
tenants, which leases have been rejected in any proceeding under Debtor Relief
Laws during the subject period.

“Net Operating Income” means for any real property and for any period, an amount
equal to the following (without duplication): (a) the aggregate gross revenues
from the operations of such real property during such period (exclusive of any
rental or other income from (i) any lease in respect of such real property to
tenants in any proceedings under any Debtor Relief Laws during the subject
period that was not paid on the date rent was due to be paid by such tenant
taking into account any applicable grace or cure period provided for by the
terms of such lease, (ii) any lease in respect of such real property to tenants
in any proceedings under any Debtor Relief Laws that did not physically occupy
such real property during the



--------------------------------------------------------------------------------

 



entirety of such period, and (iii) any leases in respect of such real property
to tenants, which leases have been rejected in any proceeding under Debtor
Relief Laws during the subject period), plus (b) the aggregate gross revenues
from any ground leases, minus (c) the sum of (i) all expenses and other proper
charges incurred in connection with the operation of such real property during
such period (including accruals for real estate taxes and insurance and an
amount equal to the greater of (x) 1% of rents and (y) actual management fees
paid in cash, but excluding capital expenditures, debt service charges, income
taxes, depreciation, amortization and other non-cash expenses), which expenses
and accruals shall be calculated in accordance with GAAP minus (d) the Annual
Capital Expenditure Adjustment.

“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar customary exceptions to nonrecourse liability) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness.

“Non-U.S. Plan” shall mean any plan, fund (including any superannuation fund) or
other similar program established, contributed to (regardless of whether through
direct contributions or through employee withholding) or maintained outside the
United States by the Borrower or one or more of its Subsidiaries primarily for
the benefit of employees of the Borrower or such Subsidiaries residing outside
the United States, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement, or payments to be made upon termination of employment, and which
plan is not subject to ERISA or the Code.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loan made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  For the avoidance of doubt, “Obligations” shall not include
any obligations or liabilities under any Swap Contract.

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control,
and any successor thereto.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Open
Rate and (ii) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section ‎0.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“PBGC” means the Pension Benefit Guaranty Corporation.





--------------------------------------------------------------------------------

 



“Permitted Distributions” means (a) for Parent for any fiscal year of Parent,
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) 95% of Funds From Operations, calculated on a trailing twelve month basis,
and (ii) the amount of Restricted Payments required to be paid by the Parent in
order for it to (x) maintain its REIT status for federal or state income tax
purposes and (y) avoid the payment of federal or state income or excise tax;
provided,  however that (1) during an Event of Default under Section 9.01(a),
Restricted Payments by the Parent shall only be permitted up to the minimum
amount needed to maintain the REIT status as a REIT for federal and state income
tax purposes, and (2) notwithstanding the preceding clause (1), no Restricted
Payments will be permitted following acceleration of amounts owing hereunder or
during the existence of an Event of Default under Section 9.01(h).

“Permitted Guarantee” means a Guarantee by a Guarantor of certain Unsecured
Indebtedness of the Borrower so long as (i) each Person that guarantees such
Unsecured Indebtedness is a Guarantor, (ii) the Guarantee is unsecured and (iii)
such Guarantee is on a pari passu basis with the Guarantee of the Obligations by
the Guarantors.

“Permitted Liens” means, with respect to any asset or property of a Person:

(a)Liens for taxes, assessments, charges and levies imposed by any Governmental
Authority (excluding any Lien imposed under ERISA or pursuant to any
Environmental Laws), in each case, not yet delinquent or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(c)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(d)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(e)easements, rights-of-way, restrictions, leases, occupancy agreements and
other similar encumbrances arising in the ordinary course of business affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person; and

(f)Liens securing judgments for the payment of money not constituting an Event
of Default under Section ‎0.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) maintained or contributed to by the Borrower or any
ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or may have
an obligation to contribute, and each such plan that is subject to Title IV of
ERISA for the five-year period immediately following the latest date on which
the Borrower or any ERISA Affiliate maintained, contributed to or had an
obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

“Platform” has the meaning specified in Section ‎0.

“PNC” means PNC Bank, National Association and its successors.

“Property” means any Real Property which is owned, directly or indirectly, by a
Loan Party.

“Property Owners” means, collectively, each Subsidiary which owns an
Unencumbered Pool Property, and “Property Owner” means any one of the Property
Owners.





--------------------------------------------------------------------------------

 



“Public Lender” has the meaning specified in Section ‎0.

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one-month period (or, if no such rate is published therein
for any reason, then the “Published Rate” shall be the eurodollar rate for a
one-month period as published for such Business Day in another publication
determined by the Administrative Agent.)

“Rating Agency” means S&P, Moody’s or Fitch.

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

“Recourse Indebtedness” means Indebtedness for borrowed money (other than any
Loan) in respect of which recourse for payment (except for customary exceptions
for fraud, misapplication of funds, environmental indemnities, and other similar
exceptions to recourse liability) is to any Loan Party.

“Register” has the meaning specified in Section ‎0.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Compliance Event” means that any Covered Entity, or in the case of a
Shareholder Covered Entity, a Responsible Officer of either the Borrower or the
Parent obtains actual knowledge that such Shareholder Covered Entity, becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Required Lenders” means, as of any date of determination, Lenders having
greater than 50% of the aggregate amount of the Loans; provided that the Loans
of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, chairman of the board,
chief financial officer or president, and solely for purposes of the delivery of
incumbency certificates pursuant to Section ‎0, the secretary or any assistant
secretary of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower, Parent or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the stockholders, partners or members
of Borrower, Parent or any Subsidiary (or the equivalent Person thereof).

“Sanctioned Country” means a country or territory subject to Sanctions,
currently Crimea, Cuba, Iran, North Korea, Sudan and Syria.

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Sanctions or Anti-Terrorism
Law.





--------------------------------------------------------------------------------

 



“Sanctions” means sanctions administered or enforced from time to time by the
United States government, including those administered by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means for any Person, Indebtedness of such Person that is
secured by a Lien.

“Secured Recourse Indebtedness” means for any Person, Recourse Indebtedness of
such Person that is secured by a Lien.

“Shareholder Covered Entity” means any Person that is a Covered Entity solely
because such Person owns Equity Interests in the Parent.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, as of any date, a Subsidiary of the Borrower that
is a party to the Guaranty.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).





--------------------------------------------------------------------------------

 



“Tangible Net Worth” means for the Consolidated Group as of any date of
determination, (a) total equity on a consolidated basis determined in accordance
with GAAP, minus (b) all intangible assets other than lease intangibles on a
consolidated basis determined in accordance with GAAP plus (c) all depreciation
determined in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Asset Value” means at any time for the Consolidated Group, without
duplication, the sum of the following: (a) an amount equal to (1) Net Operating
Income for the most recently ended period of four fiscal quarters from all real
property assets owned by the Consolidated Group for such entire period
(excluding Net Operating Income attributable to real property assets disposed of
during such period), divided by (2) the Capitalization Rate, plus (b) the
aggregate acquisition cost of all owned real property assets owned by the
Consolidated Group for less than four fiscal quarters, plus (c) the aggregate
book value of all unimproved land holdings, mortgage or mezzanine loans, notes
receivable and/or construction in progress owned by the Consolidated Group, plus
(d) the Consolidated Group’s pro rata share of the foregoing items and
components attributable to interests in Unconsolidated Affiliates.

“Total Indebtedness” means all Indebtedness of the Consolidated Group determined
on a consolidated basis.

“Total Secured Indebtedness” means all Secured Indebtedness of the Consolidated
Group determined on a consolidated basis.

“Type” when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

“Unconsolidated Affiliate” means an affiliate of the Parent whose financial
statements are not required to be consolidated with the financial statements of
the Parent in accordance with GAAP.

“Unencumbered Asset Value” means at any time for the Consolidated Group, without
duplication, the sum of the Unencumbered Pool NOI divided by the Capitalization
Rate.

“Unencumbered Pool NOI” means, at any time with respect to an Unencumbered Pool
Property, the Net Operating Income from such Property for the fiscal quarter
most recently ended multiplied by four.  For the avoidance of doubt, the Net
Operating Income of a Property that has been owned or leased by a Person for
less than one fiscal quarter will be included in calculating Unencumbered Pool
NOI as if such Property was owned by such Person for the then most recent fiscal
quarter.  For the avoidance of doubt, the Net Operating Income of a Property
that was sold by a Person within the fiscal quarter will be excluded in
calculating Unencumbered Pool NOI.  For the purposes of calculating the
aggregate Unencumbered Pool NOI of all Unencumbered Pool Properties:

(a)no more than twenty-five (25%) of the aggregate Unencumbered Pool NOI may be
in respect of Unencumbered Pool Properties that are located in any one
Metropolitan Statistical Area, with any excess over such limit being deducted
from the aggregate Unencumbered Pool NOI;

(b)no more than twenty (20%) of the aggregate Unencumbered Pool NOI may be from
a single tenant, with any excess over such limits being deducted from the
aggregate Unencumbered Pool NOI;

(c)if the aggregate occupancy rate (determined with respect to tenants in actual
occupancy and paying rent) of all Properties included as Unencumbered Pool
Properties would be less than eighty percent (80%), Borrower shall exclude from
the determination of the Unencumbered Pool NOI one or more of such Unencumbered
Pool Properties as may be necessary for such aggregate occupancy rate to equal
or exceed eighty percent (80%); and

(d)to the extent that more than fifteen (15%) of the aggregate Unencumbered Pool
NOI would be attributable to Properties leased under Eligible Ground Leases,
such excess shall be excluded from the aggregate Unencumbered Pool NOI.

“Unencumbered Pool Property” means an Eligible Property that pursuant to the
terms of this Agreement is permitted to be included in determinations of
Unencumbered Pool NOI and Unencumbered Asset Value.





--------------------------------------------------------------------------------

 



“Unencumbered Pool Report” means a report in substantially the form of Exhibit E
(or such other form approved by Administrative Agent) certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“United States” and “U.S.” mean the United States of America.

“Unsecured Indebtedness” means all Indebtedness which is not secured by a lien
on any property.

“Unsecured Interest Expense” means, as of any given date, Interest Expense of
any of the Consolidated Group with respect to Indebtedness that is not Secured
Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.    

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically



--------------------------------------------------------------------------------

 



prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

1.06Intentionally Omitted. 

 

1.07Classifications of Loans and Borrowings.  For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g. “Eurodollar Rate Loan” or
“Base Rate Loan”).  Borrowings also may be classified and referred to by Type
(e.g. “Base Rate Borrowing”  or “Eurodollar Rate Borrowing”).

 

ARTICLE II. THE LOANS AND BORROWINGS

2.01Loans    

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a loan (each such loan, a “Loan”) to the Borrower on the Closing
Date in a principal amount equal to such Lender’s Commitment.  Upon a Lender
making its Loan, the Commitment of such Lender shall terminate.  Any portion of
a Loan made under this Section 2.01 and repaid or prepaid may not be
reborrowed.  Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.  Additional Loans may be made in accordance with
Section 2.16(b).

2.02Borrowings, Conversions and Continuations of Loans.

(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which must be given in
writing.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) one Business
Day prior to the requested date of any Borrowing of Base Rate Loans.  Each
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Each
conversion to Base Rate Loans shall be in a principal amount of $100,000 or a
whole multiple of $50,000 in excess thereof.  Each Loan Notice shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or the
Type to which existing Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then, so long as no
Default exists at the time of such making, the Loans shall be made as, continued
as, or converted to, Eurodollar Rate Loans having an Interest Period of one
month; provided,  however, that if a Default exists at the time of such making,
continuation or conversion, then the applicable Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion shall be effective
as of the last day of the Interest Period



--------------------------------------------------------------------------------

 



then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its share of the Loans requested thereby,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Eurodollar Rate Loans having an Interest Period of
one month described in the preceding subsection.  Each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 12:00 p.m.
on the Business Day specified in the Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section ‎0 and Section ‎0, the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of PNC with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in PNC’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than 3 Interest Periods in effect.

2.03Intentionally Omitted.

2.04Intentionally Omitted.

2.05Intentionally Omitted.

2.06Prepayments.

(a)Except as otherwise provided in subsection (b) below and subject to Section
3.05, the Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$100,000 or a whole multiple of $50,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment (including any prepayment
premium to be paid pursuant to the immediately following subsection (b)) and
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
prepayment payable to such Lender.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section ‎0.  Subject to Section ‎0, each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages.

(b)During the periods set forth below, the Borrower may only prepay Loans, in
whole or in part, at the prices (expressed as percentages of the principal
amount of the Loans to be prepaid) set forth below, plus accrued and unpaid
interest, if any, to the date of prepayment:





--------------------------------------------------------------------------------

 



Period

Percentage

Closing Date to and including the first anniversary thereof

102%

After the first anniversary of the Closing Date to and including the second
anniversary of the Closing Date

101%

After the second anniversary of the Closing Date

100%

 

(c)The Borrower and the Lenders acknowledge and agree that the amounts payable
by the Borrower in connection with the prepayment of the Loans as provided in
subsection (b) above, are a reasonable calculation of the Lenders’ lost profits
in view of the difficulties and impracticality of determining actual damages
resulting from the prepayment of the Loans.  For the avoidance of doubt, the
prepayment premiums set forth in this Section shall be in addition to, and not
in lieu of, any prepayment premiums required in connection with any prepayments
made under and pursuant to any Master Agreement then in effect.

2.07Intentionally Omitted. 

 

2.08Repayment of Loans.

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Loans outstanding on such date, together with all accrued
but unpaid interest, fees and all other sums due with respect thereto. 

2.09Interest.

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for Eurodollar Rate Loans; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)While any Event of Default exists pursuant to Section 9.01(a)(i) or (h),
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)The Administrative Agent may, and upon the request of the Required Lenders
shall, while any other Event of Default exists, require the Borrower to pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(v)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date and at such other times as may be specified herein.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

2.10Fees. 

 





--------------------------------------------------------------------------------

 



The Borrower shall pay (i) the fees in the amounts and at the times specified in
the Fee Letters and (ii) such other fees as shall have been separately agreed
upon in writing in the amounts and at the times specified.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

2.11Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on the Loans for the day on which the Loans are made, and shall not
accrue on the Loans, or any portion thereof, for the day on which the Loan or
such portion is paid; provided that any Loan that is repaid on the same day on
which it is made shall, subject to Section ‎0, bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower, the inaccurate reporting of the Credit Rating or for
any other reason, the Borrower or the Lenders determine that (i) the Pricing
Level as determined by Credit Rating reported as of any applicable date was
inaccurate and (ii) a proper determination of the Pricing Level would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent
or any Lender, as the case may be, under Section ‎0 or under Article ‎0.  The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

2.12Evidence of Debt.

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence of the amount
of the Loans made by the Lenders to the Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to any
of its Notes and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

2.13Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its applicable share as provided herein of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i)    Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender



--------------------------------------------------------------------------------

 



has made such share available on such date in accordance with Section ‎0 (or, in
the case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section ‎0) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be prima facie evidence of
the amount due.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article ‎0, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article ‎0 are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section ‎0 are several and not
joint.  The failure of any Lender to make any Loan or to make any payment under
Section ‎0 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section ‎0.

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing
them; provided that:

 

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and





--------------------------------------------------------------------------------

 



(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.15Intentionally Omitted.  

 

2.16Additional Loans.

(a)The Borrower shall have the right at any time and from time to time during
the period beginning on the Closing Date to the Maturity Date to request
additional Loans by providing written notice to the Administrative Agent (an
“Increase Request”); provided,  however, that after giving effect to any such
increases, the aggregate amount of the Loans shall not exceed $150,000,000 (as
reduced by any payments of the principal amount of the Facility).  Each such
Increase Request must be an aggregate minimum amount of $10,000,000 and integral
multiples of $5,000,000 in excess thereof.  The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Loans, including decisions as to the selection of the
existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to such increase, and the
allocations of the increase, among such existing Lenders and/or other banks,
financial institutions and other institutional lenders.  Promptly after delivery
of the Increase Request to the Administrative Agent, the Borrower shall enter
into an engagement letter with the Administrative Agent and the Arrangers
governing, among other things, the syndication of such increase, and which shall
include, among other things, the fees of the Lenders and the Administrative
Agent with respect to such Increase Request.  Any additional Loans made pursuant
to this Section shall be regarded as Loans hereunder and accordingly shall have
the same maturity date as, bear interest at the same rates as, and otherwise be
subject to the same terms and conditions of the Loans outstanding hereunder at
the time such additional Loans are made.  No Lender shall be obligated in any
way whatsoever to increase the principal amount of its Loans or provide a new
Loan, and any new Lender becoming a party to this Agreement in connection with
any such requested increase must be an Eligible Assignee. 

(b)Effecting the increase of the Loans under this Section is subject to the
following conditions precedent:  (x) no Default shall be in existence on the
effective date of such increase or would result from such proposed increase or
from the application of the proceeds thereof, (y) the representations and
warranties of the Borrower and each other Loan Party contained in Article VI or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of the effective date of such increase, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section, the representations and
warranties contained in clauses (a) and (b) of Section 6.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01, and (z) the Administrative Agent shall have
received each of the following, in form and substance reasonably satisfactory to
the Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of the Borrower
or Guarantor, as applicable, of (A) all corporate and other necessary action
taken by the Borrower to authorize such increase and (B) all corporate and other
necessary action taken by each Guarantor authorizing the guaranty of such
increase; (ii) an opinion of counsel to the Borrower and the Guarantors, and
addressed to the Administrative Agent and the Lenders covering such matters as
reasonably requested by the Required Lenders, in form and content similar to the
opinion provided to the Administrative Agent and the Lenders pursuant to Section
5.01(a)(v) or such other form acceptable to the Administrative Agent, and
(iii) to the extent requested, new Notes executed by the Borrower, payable to
any new Lenders and replacement Notes executed by the Borrower, payable to any
existing Lenders increasing the principal amount of their Loans.  Any Lender
receiving such a replacement Note shall promptly return to the Borrower the Note
that was replaced.  In connection with any additional Loans made pursuant to
this Section 2.16, any Lender becoming a party hereto shall execute such
documents and agreements as the Administrative Agent may reasonably request. 
The Borrower shall pay such fees to the Administrative Agent, for its own
account and for the benefit of the Lenders providing such additional Loans, as
determined at the time of such increase.    





--------------------------------------------------------------------------------

 



(c)This Section shall supersede any provisions in Section ‎0 or ‎0 to the
contrary.

2.17Intentionally Omitted.

2.18Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section ‎0.

(ii)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article ‎0 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section ‎0), shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to that Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of Loans in respect of which that Defaulting Lender has not
fully funded its appropriate share, such payment shall be applied solely to pay
the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.    

(b)Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders,
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided,  further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  (i)Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)If the Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then



--------------------------------------------------------------------------------

 



(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

(b)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c)Tax Indemnifications.  (i)Without limiting the provisions of subsection (a)
or (b) above, the Borrower shall, and does hereby, indemnify the Administrative
Agent and each Lender, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection.  A certificate as to the amount of any such payment or liability
delivered to the Borrower or by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(ii)Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrative Agent pursuant to
subsection (e) below.  Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(d)Evidence of Payments.   Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section ‎0,
the Borrower shall deliver to the Administrative Agent or the Administrative
Agent shall deliver to the Borrower, as the case may be, the original, or if
acceptable to the recipient a certified copy, of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.  (i)  Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii)Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States, 





--------------------------------------------------------------------------------

 



(A)any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I)executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II)executed originals of Internal Revenue Service Form W-8ECI,

(III)executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(IV)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN, or

(V)executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(iii)Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If the Administrative Agent, any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender in the event the Administrative Agent or such
Lender is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar



--------------------------------------------------------------------------------

 



Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the applicable interbank market (each an “Affected Eurodollar Rate Loan”), then
(a) such Lender shall promptly give written notice of such circumstances to the
Borrower through the Administrative Agent, which notice shall be withdrawn
whenever such circumstances no longer exist, (b) the obligation of such Lender
hereunder to make Affected Eurodollar Rate Loans, continue Affected Eurodollar
Rate Loans as such and to convert a Base Rate Loan to an Affected Eurodollar
Rate Loan shall forthwith be cancelled and, until such time as it shall no
longer be unlawful for such Lender to make or maintain such Affected Eurodollar
Rate Loans, such Lender shall then have a commitment only to make a Base Rate
Loan when an Affected Eurodollar Rate Loan is requested, and (c) such Lender’s
Loans then outstanding as Affected Eurodollar Rate Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by Law.  If any such conversion or prepayment of an Affected
Eurodollar Rate Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 3.05.

 

3.03Inability to Determine Rates; Replacement Rate. 

 

(a)If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (iii) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

(b)If the Administrative Agent determines (which determination shall be final
and conclusive, absent manifest error) that either (i) (A) the circumstances set
forth in Section 3.03(a)(i) or 3.03(a)(ii) have arisen and are unlikely to be
temporary, or (B) the circumstances set forth in the immediately preceding
clause (A) have not arisen but the applicable supervisor or administrator (if
any) of the Eurodollar Rate or a Governmental Authority having jurisdiction over
the Administrative Agent has made a public statement identifying the specific
date after which the Eurodollar Rate shall no longer be used for determining
interest rates for loans (either such date, a “LIBOR Termination Date”), or (ii)
a rate other than the Eurodollar Rate has become a widely recognized benchmark
rate for newly originated loans in Dollars in the U.S. market, then the
Administrative Agent may (in consultation with the Borrower) choose a
replacement index for the Eurodollar Rate and make adjustments to applicable
margins and related amendments to this Agreement as referred to below such that,
to the extent practicable, the all-in interest rate based on the replacement
index will be substantially equivalent to the all-in Eurodollar Rate-based
interest rate in effect prior to its replacement. 

(c)The Administrative Agent and the Borrower shall enter into an amendment to
this Agreement to reflect the replacement index, the adjusted margins and such
other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate.  Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, Section
11.01), such amendment shall become effective without any further action or
consent of any other party to this Agreement at 5:00 p.m. New York City time on
the tenth (10th) Business Day after the date a draft of the amendment is
provided to the Lenders, unless the Administrative Agent receives, on or before
such tenth (10th) Business Day, a written notice from the Required Lenders
stating that such Lenders object to such amendment. 

(d)Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a Eurodollar Rate-based rate to a replacement index-based rate, and (ii)
may also reflect adjustments to account for (x) the effects of the transition
from the Eurodollar Rate to the replacement index and (y) yield- or risk-based
differences between the LIBOR Rate and the replacement index.





--------------------------------------------------------------------------------

 



(e)Until an amendment reflecting a new replacement index in accordance with this
Section 3.03 is effective, each advance, conversion and renewal of a Eurodollar
Rate Loan will continue to bear interest with reference to the Eurodollar Rate;
provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Eurodollar Rate Loans shall automatically be converted to Base Rate Loans until
such time as an amendment reflecting a replacement index and related matters as
described above is implemented. 

(f)Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.  After implementation of a
replacement index, all references to Eurodollar Rate shall be deemed to be
references to such replacement index.

3.04Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement referred to in the definition of “Eurodollar
Reserve Percentage”);

(ii)subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section ‎0 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender); or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered; provided that such Lender shall not be entitled
to submit a claim for compensation hereunder unless such Person shall have
determined that the making of such claim is consistent with its general
practices under similar circumstances in respect of similarly situated borrowers
with credit agreements entitling it to make such claims (it being agreed that
none of the Lenders shall be required to disclose any confidential or
proprietary information in connection with such determination or the making of
such claim).

(b)Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim



--------------------------------------------------------------------------------

 



compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section ‎0;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section ‎0, each Lender shall be deemed to have funded each Eurodollar Rate
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section ‎0, or the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section ‎0, or if any Lender gives a notice pursuant to Section ‎0,
then such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section ‎0 or ‎0, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section ‎0, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section ‎0, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section ‎0, the Borrower may replace such Lender in accordance with Section ‎0.

3.07Survival.  All of the Borrower’s obligations under this Article ‎0 shall
survive termination of the Commitments, repayment of all Obligations hereunder,
and resignation of the Administrative Agent. 

 

ARTICLE IV. [INTENTIONALLY OMITTED]

ARTICLE V. CONDITIONS PRECEDENT TO BORROWINGS

5.01Conditions of Initial Borrowing.  The effectiveness of this Agreement and
the obligation of each Lender to make its Loan hereunder are all subject to
satisfaction of the following conditions precedent:

 

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan



--------------------------------------------------------------------------------

 



Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of the Borrower and Guarantors is validly existing, in good standing and
qualified to engage in business in its state of organization and each other
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(v)a favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, and covering such matters relating to the
Loan Parties, the Loan Documents and the transactions contemplated therein as
the Administrative Agent or the Required Lenders may reasonably request;
provided,  however, that opinions with respect to Loan Parties (other than the
Parent and the Borrower) that are not organized in the States of Delaware,
Maryland and Michigan (other than enforceability opinions with respect to any
Loan Document to which such Loan Party is a party which will not be from the
jurisdiction of formation unless otherwise requested below), will be required
only if requested by the Administrative Agent, in its sole discretion, with the
understanding that enforceability opinions will be required with respect to any
Loan Document to which such Loan Party is a party, which if the Administrative
Agent has not requested other opinions in addition to enforceability, may be
subject to necessary assumptions to avoid the requirement of having opinions
from the jurisdiction of formation of such Loan Parties;

(vi)a certificate of a Responsible Officer of the Parent either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(vii)a certificate signed by a Responsible Officer of the Parent certifying
(A) that the conditions specified in Sections ‎0 and ‎0 have been
satisfied, (B) that there has been no event or circumstance since December 31,
2017 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect;

(viii)a duly completed Compliance Certificate calculated on a pro forma basis as
of September 30, 2018, signed by a Responsible Officer of the Parent;

(ix)a duly completed Unencumbered Pool Report calculated as of September 30,
2018, signed by a Responsible Officer of the Parent;

(x)Administrative Agent and each Lender shall have received, in form and
substance acceptable to the Administrative Agent and each Lender an executed
Certificate of Beneficial Ownership and such other documentation and other
information requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act; and

(xi)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders reasonably may require.





--------------------------------------------------------------------------------

 



(b)The absence of any action, suit, investigation or proceeding pending or, to
the knowledge of any Loan Party, threatened in any court or before any
arbitrator or governmental authority related to the Loan that could reasonably
be expected to have a Material Adverse Effect.

(c)Any fees required to be paid on or before the Closing Date shall have been
paid.

(d)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section ‎0, for purposes of determining compliance with the conditions specified
in this Section ‎0, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. 

5.02Conditions to all Loans.  The obligation of each Lender to make any Loan is
subject to the following conditions precedent:

 

(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of the
making of such Loan, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section ‎0, the representations and warranties contained in clauses (a) and (b)
of Section ‎0 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section ‎0.

(b)No Default shall exist, or would result from the making of such Loan or from
the application of the proceeds thereof.

(c)The Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections ‎0 and 5.02‎0 have been satisfied on and as of the date of
the applicable Borrowing.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

6.01Existence, Qualification and Power.  Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

6.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any



--------------------------------------------------------------------------------

 



of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

6.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

6.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

 

6.05Financial Statements; No Material Adverse Effect.

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b)The unaudited consolidated balance sheets of the Parent and its Subsidiaries
dated September 30, 2018, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Parent and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.  Schedule 6.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Parent and its consolidated Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

(c)Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.  Each of the Parent and Borrower is Solvent,
and each of the Loan Parties and the other Subsidiaries considered on a
consolidated basis are Solvent.

6.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 6.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect , and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 6.06.

 

6.07No Default.  Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

6.08Ownership of Property; Liens.  Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  As of the Closing
Date, the property of the Borrower and its Subsidiaries is subject to no Liens,
other than Permitted Liens and Liens set forth on Schedule 6.08.

 

6.09Environmental Compliance.  The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower



--------------------------------------------------------------------------------

 



has reasonably concluded that, except as specifically disclosed in Schedule
6.09, such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.10Insurance.  The properties of the Loan Parties are insured with financially
sound and reputable insurance companies, none of which are Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Loan Party
operates, subject to such self-insurance reasonably acceptable to the
Administrative Agent.

 

6.11Taxes.  The Borrower and its Subsidiaries have filed all federal, state and
other material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

 

6.12ERISA Compliance.

(a)Each Plan is in substantial compliance in form and operation with its terms
and with ERISA and the Code (including the Code provisions compliance with which
is necessary for any intended favorable tax treatment) and all other applicable
laws and regulations.  Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all applicable
tax law changes, or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and nothing has occurred since the date
of such determination that would adversely affect such determination (or, in the
case of a Plan with no determination, nothing has occurred that would adversely
affect the issuance of a favorable determination letter or otherwise adversely
affect such qualification). 

(b)No ERISA Event has occurred or is reasonably expected to occur.  None of the
Borrower, any of its Subsidiaries or any ERISA Affiliate is making or accruing
an obligation to make contributions, or has, within any of the five (5) calendar
years immediately preceding the date this assurance is given or deemed given,
made or accrued an obligation to make, contributions to any Multiemployer Plan. 

(c)There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the best knowledge of the
Borrower, any of its Subsidiaries or any ERISA Affiliate, threatened, which
would reasonably be expected to be asserted successfully against any Plan and,
if so asserted successfully, would reasonably be expected either singly or in
the aggregate to result in liability to the Borrower or any of its
Subsidiaries.  The Borrower, each of its Subsidiaries and each ERISA Affiliate
have made all contributions to or under each Plan and Multiemployer Plan
required by law within the applicable time limits prescribed thereby, by the
terms of such Plan or Multiemployer Plan, respectively, or by any contract or
agreement requiring contributions to a Plan or Multiemployer Plan.  No Plan
which is subject to Section 412 of the Code or Section 302 of ERISA has applied
for or received an extension of any amortization period within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA. 

(d)None of the Borrower, any of its Subsidiaries or any ERISA Affiliate have
ceased operations at a facility so as to become subject to the provisions of
Section 4068(a) of ERISA, withdrawn as a substantial employer so as to become
subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions. 

(e)Each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, except as would not reasonably be expected to
result in liability to the Borrower or any of its Subsidiaries.  All
contributions required to be made with respect to a Non-U.S. Plan have been
timely made.  Neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan.  The present value of the accrued benefit liabilities (whether or
not vested) under each Non-U.S. Plan, determined as of the end of the Borrower’s
most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities.





--------------------------------------------------------------------------------

 



6.13Subsidiaries; Equity Interests.  The Parent and Borrower have no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
6.13 as of December 21, 2018, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and nonassessable and
are owned by a Loan Party in the amounts specified on Part (a) of Schedule 6.13
free and clear of all Liens (other than Permitted Liens and Liens set forth on
Schedule 6.08).  Neither Parent nor Borrower has any direct or indirect Equity
Interests in any other Person other than those specifically disclosed in Part
(a) of Schedule 6.13 as of December 21, 2018.  All of the outstanding Equity
Interests in each Property Owner have been validly issued, are fully paid and
nonassessable and are owned by the applicable holders in the amounts specified
on Part (a) of Schedule 6.13 free and clear of all Liens (other than Liens in
favor of Administrative Agent).  Part (b) of Schedule 6.13 lists each Subsidiary
of the Parent or the Borrower to be acquired on or about the Closing Date (or,
to the extent formed prior to December 21, 2018, formed to hold assets acquired
on or after the Closing Date).

 

6.14Margin Regulations; Investment Company Act.

(a)None of the Loan Parties is engaged nor will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b)None of the Loan Parties, any Person Controlling the Borrower, or any other
Loan Party is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

6.15Disclosure.  The Loan Parties have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of their Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

6.16Compliance with Laws.  Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  

 

6.17Taxpayer Identification Number; Beneficial Ownership.  Each Loan Party’s
true and correct U.S. taxpayer identification number is set forth on Schedule
6.17. The Certificate of Beneficial Ownership executed and delivered to Agent
and Lenders for the Parent on or prior to the date of this Agreement, as updated
from time to time in accordance with this Agreement, is accurate, complete and
correct as of the date hereof and as of the date any such update is delivered.
The Borrower acknowledges and agrees that the Certificate of Beneficial
Ownership is a Loan Document.

 

6.18Anti-Money Laundering/International Trade Law Compliance.  No Covered Entity
is a Sanctioned Person.  No Covered Entity, either in its own right or through
any third party, (a) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.  In the case of a Shareholder
Covered Entity, the representations in this Section shall be limited to the
actual knowledge of the Responsible Officers of each of the Borrower and the
Parent.

 

6.19Unencumbered Pool Properties.  As of the Closing Date, the initial
Unencumbered Pool Properties are set forth on Schedule ‎0.  Each of the
Properties included in calculations of Unencumbered Asset Value and Unencumbered
Pool NOI satisfies all of the requirements contained in the definition of
Eligible Property (or if such Property was approved as an Eligible Property
pursuant to the last paragraph of the definition of such term, such Property
satisfies the requirements to be an Eligible Property that such Property
satisfied at the time it was so approved).

 





--------------------------------------------------------------------------------

 



ARTICLE VII. AFFIRMATIVE COVENANTS

So long as any Lender shall have a Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Loan Parties shall,
and shall (except in the case of the covenants set forth in Sections ‎0,  ‎0,
and ‎0) cause each Subsidiary to:

7.01Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders and prepared consistent with past practices:

 

(a)as soon as available, but in any event within 120 days after the end of each
fiscal year of the Parent, commencing with the fiscal year ending December 31,
2018, a consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

(b)as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Parent’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Parent’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Parent as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Parent and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to Section
‎0(d), the Parent shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.

7.02Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)concurrently with the delivery of the financial statements referred to in
Sections ‎0 and ‎0, a duly completed Compliance Certificate (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or e-mail and shall be deemed to be an
original authentic counterpart thereof for all purposes); 

(b)concurrently with the delivery of the financial statements referred to in
Sections ‎0 and ‎0, a duly completed Unencumbered Pool Report (which delivery
may, unless Administrative Agent or a Lender requests executed originals, be by
electronic communication including fax or e-mail and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(c)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Parent or any Subsidiary, or any audit of any of them;

(d)after the same are available, and promptly after request by the
Administrative Agent or any Lender, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be



--------------------------------------------------------------------------------

 



required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(e)not later than seven (7) Business Days after the Parent or the Borrower
receives notice of the same from any Rating Agency or otherwise learns of the
same, notice of the issuance of any change or withdrawal in the Credit Rating by
any Rating Agency in respect of the Parent or the Borrower, together with the
details thereof, and of any announcement by such Rating Agency that any such
Credit Rating is “under review” or that any such Credit Rating has been placed
on a watch list or that any similar action has been taking by such Rating
Agency;

(f)to the extent applicable, promptly after the furnishing thereof, copies of
any statement or report furnished to any holder of debt securities of Parent or
Borrower pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section ‎0 or any other clause of this Section ‎0;

(g)promptly, and in any event within five (5) Business Days after receipt
thereof by Parent or Borrower, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any material investigation or other material inquiry by
such agency regarding financial or other operational results of any Loan Party
unless restricted from doing so by such agency;

(h) (i) confirmation of the accuracy of the information set forth in the most
recent Certificate of Beneficial Ownership provided to the Administrative Agent
and Lenders; (ii) a new Certificate of Beneficial Ownership, in form and
substance acceptable to Administrative Agent and each Lender, when the
individual(s) to be identified as a Beneficial Owner have changed; and (iii)
such other information and documentation as may reasonably be requested by
Administrative Agent or any Lender from time to time for purposes of compliance
by Agent or such Lender with applicable laws (including without limitation the
USA Patriot Act and other “know your customer” and anti-money laundering rules
and regulations), and any policy or procedure implemented by Agent or such
Lender to comply therewith; and

(i)promptly, such additional reasonable and customary information regarding the
business, financial or corporate affairs of Parent or Borrower or any
Unencumbered Pool Property, or compliance with the terms of the Loan Documents,
as Administrative Agent or any Lender may from time to time reasonably request,
to the extent such information is in a Loan Party’s possession or control.

Documents required to be delivered pursuant to Section ‎0 or ‎0 or Section ‎0
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its written request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Parent and Borrower hereby acknowledge that (a) Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of Parent and Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Parent, Borrower or their Affiliates, or
the respective Equity Interests of any of the foregoing, and who may be engaged
in investment and other market-related activities with respect to such Persons’
Equity Interests.  Parent and Borrower hereby agree that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Parent and Borrower shall be deemed to have
authorized Administrative Agent, Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Parent and Borrower or their Equity Interests for purposes of United
States



--------------------------------------------------------------------------------

 



federal and state securities laws (provided that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section ‎0); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent and the Arrangers shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information.”

7.03Notices.  Promptly notify the Administrative Agent and each Lender:

 

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c)of the occurrence of any ERISA Event; and

(d)of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

Each notice pursuant to this Section ‎0 shall be accompanied by a statement of a
Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section ‎0 shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

7.04Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Parent or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

7.05Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section ‎0
or ‎0; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

7.06Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

7.07Maintenance of Insurance.  Maintain, or cause to be maintained, with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons or as may be required
by Law, taking into consideration tenants that carry insurance in lieu of that
normally carried by owners of similar Property or self-insure in lieu of such
insurance.

 

7.08Compliance with Laws.  Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 





--------------------------------------------------------------------------------

 



7.09Books and Records.  (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

7.10Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower (after the occurrence of and during the
continuance of an Event of Default) and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided,  however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

7.11Use of Proceeds.  Use the proceeds of the Loans for general corporate
purposes and all other lawful purposes including for debt repayment, working
capital, capital expenditures, and acquisitions, new construction,
redevelopment,  renovations, expansions, tenant improvement costs, joint
ventures, note purchases, and construction primarily associated with income
producing, retail properties, but not in contravention of any Law or of any Loan
Document.

 

7.12Unencumbered Pool Properties.  Except where the failure to comply with any
of the following would not have a Material Adverse Effect, each of Parent and
Borrower shall cause each other Loan Party and use commercially reasonable
efforts to cause the applicable tenant, to:

 

(a)pay all real estate and personal property taxes, assessments, water rates or
sewer rents, maintenance charges, impositions, and any other charges, including
vault charges and license fees for the use of vaults, chutes and similar areas
adjoining any Unencumbered Pool Property, now or hereafter levied or assessed or
imposed against any Unencumbered Pool Property or any part thereof (except those
which are being contested in good faith by appropriate proceedings diligently
conducted);

(b)promptly pay (or cause to be paid) when due all bills and costs for labor,
materials, and specifically fabricated materials incurred in connection with any
Unencumbered Pool Property (except those which are being contested in good faith
by appropriate proceedings diligently conducted), and in any event never permit
to be created or exist in respect of any Unencumbered Pool Property or any part
thereof any other or additional Lien or security interest other than Permitted
Liens;

(c)operate the Unencumbered Pool Properties in a good and workmanlike manner and
in all material respects in accordance with all Laws in accordance with such
Loan Party’s prudent business judgment; and

(d)cause each other Loan Party to, to the extent owned and controlled by a Loan
Party, preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to each Unencumbered Pool Property.

7.13Subsidiary Guarantor Organizational Documents.  Each of Parent and Borrower
shall, and shall cause each other Subsidiary Guarantor to, at its expense,
maintain the Organization Documents of each Subsidiary Guarantor in full force
and effect, without any cancellation, termination, amendment, supplement, or
other modification of such Organization Documents, except as explicitly required
by their terms (as in effect on the date hereof), except for amendments,
supplements, or other modifications that do not adversely affect the interests
of the Lenders in any material respect.

 

7.14Additional Guarantors; Release of Guarantors.

(a)No later than the date the Borrower is required to deliver a Compliance
Certificate pursuant to Section ‎0 with respect to the fiscal year ending
December 31, 2018, the Borrower shall cause each Subsidiary (other than an
Excluded Subsidiary or an Immaterial Subsidiary) listed on part (b) of Schedule
6.13, or any other Subsidiary formed after December 21, 2018 and prior to the
date of such delivery to hold assets acquired on or after the Closing Date to
become a Guarantor by executing and delivering to the Administrative Agent each
of the following in form and substance satisfactory to the Administrative Agent:
(i) a counterpart of the Guaranty or such other document as the Administrative
Agent may deem appropriate for such purpose executed by such Subsidiary and
(ii) the items that would have been delivered under



--------------------------------------------------------------------------------

 



subsections (iii) through (v) and subsection (x) of Section ‎0(a) if such
Subsidiary had been a Subsidiary on the Agreement Date; provided, however, the
requirement for delivery of a legal opinion referred to in Section 5.01(a)(v)
shall only apply to a Subsidiary to which $15,000,000 or more of Total Asset
Value is attributable.

(b)No later than the date the Borrower is required to deliver a Compliance
Certificate pursuant to Section ‎0 with respect to a fiscal quarter (or fiscal
year in the case of the fourth fiscal quarter of a fiscal year) during which
(x) a Person became a Subsidiary (other than an Excluded Subsidiary or an
Immaterial Subsidiary), (y) an Excluded Subsidiary ceased to be subject to the
restriction which prevented it from becoming a Guarantor on the Closing Date or
pursuant to this Section or (z) the value of the assets of an Immaterial
Subsidiary precluded it from continuing to qualify as an Immaterial Subsidiary,
the Borrower shall cause such Subsidiary to become a Guarantor by executing and
delivering to the Administrative Agent each of the following in form and
substance satisfactory to the Administrative Agent: (i) a counterpart of the
Guaranty or such other document as the Administrative Agent may deem appropriate
for such purpose executed by such Subsidiary and (ii) the items that would have
been delivered under subsections (iii) through (v) and subsection (x) of Section
‎0(a) if such Subsidiary had been a Subsidiary on the Agreement Date; provided,
 however, the requirement for delivery of a legal opinion referred to in Section
‎0(a)(v) shall only apply to a Subsidiary to which $15,000,000 or more of Total
Asset Value is attributable.

(c)The Borrower may notify the Administrative Agent in writing that a Guarantor
(other than the Parent) is to be released from the Guaranty, and following
receipt of such notice the Administrative Agent shall release such Guarantor
from the Guaranty, so long as: (i) upon its release from the Guaranty such
Subsidiary will either become an Excluded Subsidiary or an Immaterial Subsidiary
or shall cease to be a Subsidiary of the Borrower, in each case, as a result of
a transaction permitted hereunder; (ii) no Default shall then be in existence or
would occur as a result of such release, including without limitation; (iii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct on and as of the date of such release with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date); and (iv) the Administrative Agent shall have
received such written notice at least 10 Business Days (or such shorter period
as may be acceptable to the Administrative Agent) prior to the requested date of
release.  Delivery by the Borrower to the Administrative Agent of any such
notice shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Unless the Administrative Agent notifies
the Borrower otherwise, such Guarantor shall be deemed to have been released
from its Guaranty upon the later to occur of ten (10) Business Days following
the Administrative Agent’s receipt of such notice and the date set forth in such
notice as the requested date of release.  Upon the Borrower’s written request,
the Administrative Agent shall execute such documents as the Borrower may
reasonably request (and at the expense of the Borrower) to evidence the release
of a Guarantor from the Guaranty.

7.15Environmental Matters.  Comply and cause each other Loan Party and each
other Subsidiary to, comply with all Environmental Laws the failure with which
to comply could reasonably be expected to have a Material Adverse Effect.  The
Loan Parties shall use commercially reasonable efforts to cause all other
Persons occupying, using or present on the Properties to comply, with all
Environmental Laws in all material respects.  The Loan Parties shall promptly
take all actions and pay or arrange to pay all costs necessary for it and for
the Properties to comply in all material respects with all Environmental Laws
and all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties, each as required under
Environmental Laws.  The Loan Parties shall promptly take all actions necessary
to prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws.  Nothing in this Section
shall impose any obligation or liability whatsoever on the Administrative Agent
or any Lender.

 

7.16REIT Status; New York Stock Exchange Listing.  The Parent shall at all times
(i) maintain its REIT status, and (ii) remain a publicly traded company listed
on the New York Stock Exchange or another national stock exchange located in the
United States.

 

7.17Anti-Money Laundering/International Trade Law Compliance.  No Covered Entity
will become a Sanctioned Person.  No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law; or (d) use the Loans to fund
any operations in, finance any investments or activities in, or, make any



--------------------------------------------------------------------------------

 



payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law.  The funds used to repay the Obligations will not be derived
from any unlawful activity.  Each Covered Entity shall comply with all
Anti-Terrorism Laws.  The Borrower shall promptly notify the Administrative
Agent in writing upon the occurrence of a Reportable Compliance Event.  The
first, second and fourth sentences of this Section shall not apply to
Shareholder Covered Entities.

 

ARTICLE VIII. NEGATIVE COVENANTS

So long as any Lender shall have a Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Loan Parties shall
not, nor shall they permit any Subsidiary to, directly or indirectly:

8.01[Intentionally Omitted]

 

8.02Investments.  Make any Investments, except:

 

(a)Investments in the form of cash or cash equivalents;

(b)Investments existing on the date hereof and set forth on Schedule 6.13;

(c)advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

(d)Investments of the Guarantor and the Borrower in the form of Equity Interests
and Investments of the Borrower in any wholly-owned Subsidiary, and Investments
of Borrower directly in, or of any wholly-owned Subsidiary in another
wholly-owned Subsidiary which owns, real property assets which are located
within the United States, provided in each case the Investments held by Borrower
or Subsidiary are in accordance with the provisions of this Section 8.02 other
than this Section 8.02(d);  

(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(f)Investments in unimproved land holdings not to at any time exceed ten percent
(10%) of Total Asset Value;

(g)Investments in mortgages, mezzanine loans and notes receivable not to at any
time exceed ten percent (10%) of Total Asset Value;

(h)Investments in Construction in Progress not to at any time exceed twenty
percent (20%) of Total Asset Value;

(i)Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates
not to at any time exceed twenty percent (20%) of Total Asset Value; and

(j)Investments by Guarantor in any Permitted Guarantee.

Determinations of whether an Investment in an asset is permitted will be made
after giving effect to the subject Investment.  Investments pursuant to clauses
(f) through (i) above in the aggregate will not exceed twenty-five percent (25%)
of Total Asset Value.

8.03Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default has occurred and is continuing or would result therefrom:

 

(a)any Loan Party (other Parent or Borrower) may merge with (i) Parent or
Borrower; provided that Parent or Borrower, as applicable, shall be the
continuing or surviving Person, or (ii) any other Loan Party, or (iii) any other
Person; provided that, if such Loan Party owns an Unencumbered Pool Property and
is not the surviving entity, then such Property shall cease to be an
Unencumbered Pool Property;

(b)any Loan Party (other than Parent or Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;





--------------------------------------------------------------------------------

 



(c)any Loan Party may Dispose of a Property owned by such Loan Party in the
ordinary course of business and for fair value; provided that if such Property
is a Unencumbered Pool Property, then such Property shall cease to be an
Unencumbered Pool Property;

(d)Parent or Borrower may merge or consolidate with another Person so long as
either Parent or Borrower, as the case may be, is the surviving entity, shall
remain in pro forma compliance with the covenants set forth in Section 8.14
below after giving effect to such transaction, and Borrower obtains the prior
written consent in writing of the Required Lenders in their sole discretion; and

(e)a Subsidiary that is not (and is not required to be) a Loan Party may
liquidate or otherwise dissolve, provided that immediately prior to any such
liquidation or dissolution and immediately thereafter and after giving effect
thereto, no Default is or would be in existence.

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

8.04Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:

 

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)Dispositions of inventory in the ordinary course of business;

(c)any other Dispositions of Properties or other assets in an arm’s length
transaction; provided that the Borrower and the Parent will remain in pro forma
compliance with the covenants set forth in Section 8.14 after giving effect to
such transaction; and

(d)leases and subleases of Properties, as lessor or sublessor (as the case may
be), in the ordinary course of business.

8.05Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)so long as no Default shall have occurred and be continuing at the time of
any action described below or would result therefrom, each Subsidiary may make
Restricted Payments to Parent, Borrower, and any other Person that owns an
Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

(b)so long as no Default shall have occurred and be continuing at the time of
any action described below or would result therefrom, any Loan Party may declare
and make dividend payments or other distributions payable solely in the common
Equity Interests or other Equity Interests of such Loan Party including (i)
“cashless exercises” of options granted under any share option plan adopted by
Parent, (ii) distributions of rights or equity securities under any rights plan
adopted by Borrower or Parent, and (iii) distributions (or effect stock splits
or reverse stock splits) with respect to its Equity Interests payable solely in
additional shares of its Equity Interests;

(c)so long as no Default shall have occurred and be continuing at the time of
any action described below or would result therefrom, Borrower, Parent and each
Subsidiary may purchase, redeem or otherwise acquire Equity Interests issued by
it with the proceeds received from the substantially concurrent issue of new
shares of its common Equity Interests or other Equity Interests; and

(d)Parent may and Borrower may make any Permitted Distributions.

8.06Change in Nature of Business.  Engage in any material line of business other
than a business primarily focused on the ownership and management of
single-tenant net lease retail properties or other businesses involving net
leased properties as described in the Parent’s then current SEC public filings
and, in each case, businesses substantially related or incidental thereto.

 





--------------------------------------------------------------------------------

 



8.07Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of a Loan Party, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Loan Party as would be obtainable by such Loan Party at the time in a
comparable arm’s length transaction with a Person other than an Affiliate.

 

8.08Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement, any other Loan Document or any Comparable Credit Facility) that
limits the ability (i) of any Subsidiary (other than an Excluded Subsidiary) to
make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) of any Subsidiary
(other than an Excluded Subsidiary) to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on any Unencumbered Pool Properties (other than Permitted
Liens).

 

8.09Use of Proceeds.  Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose. 

 

8.10Minimum Number of Unencumbered Pool Properties.  Without the prior written
consent of Required Lenders allow there to be less than one hundred (100)
Unencumbered Pool Properties.

 

8.11Industry Concentration.  Not permit more than twenty-five percent (25%) of
annualized base rents of the Loan Parties and their Subsidiaries for any twelve
(12) month period to be attributable to any one industry type.

 

8.12[Intentionally Omitted]. 

 

8.13Negative Pledge.  Not permit the incurrence of any Indebtedness (other than
the Loans) secured by any Lien granted by a Loan Party on any Unencumbered Pool
Property.

 

8.14Financial Covenants.  Not, directly or indirectly, permit:

 

(a)Maximum Leverage Ratio.  Total Indebtedness to exceed sixty percent (60%) of
Total Asset Value at any time; provided,  however, that if Total Indebtedness
exceeds sixty percent (60%) of Total Asset Value but does not exceed sixty-five
percent (65%), then the Borrower shall be deemed to be in compliance with this
subsection (a) so long as (w) the Borrower or any Subsidiary completed a
Material Acquisition during the quarter in which such percentage first exceeded
sixty percent (60%), (x) such percentage does not exceed sixty percent (60%)
after the fiscal quarter immediately following the fiscal quarter in which such
Material Acquisition was completed, (y) the Borrower shall not maintain
compliance with this subsection (a) in reliance on this proviso more than one
time during the term of this Agreement and (z) such percentage is not greater
than sixty-five percent (65%) at any time.

(b)Maximum Secured Leverage Ratio.  Total Secured Indebtedness to exceed forty
percent (40%) of Total Asset Value at any time.

(c)Minimum Tangible Net Worth.  Tangible Net Worth at any time to be less than
the sum of (i) $480,986,250 plus (ii) an amount equal to seventy-five percent
(75%) of net equity proceeds received by the Parent after September 30, 2016
(other than proceeds received in connection with any dividend reinvestment
program).

(d)Minimum Fixed Charge Coverage Ratio.  The ratio of Adjusted EBITDA to Fixed
Charges to be less than 1.50 to 1.0 at any time.

(e)Maximum Secured Recourse Indebtedness.  Total Indebtedness that is Secured
Recourse Indebtedness to be in excess of fifteen percent (15%) of Total Asset
Value at any time.

(f)Maximum Unencumbered Leverage Ratio.  Total Indebtedness that is Unsecured
Indebtedness to exceed sixty percent (60%) of Unencumbered Asset Value at any
time; provided,  however, that if Total Indebtedness that is Unsecured
Indebtedness exceeds sixty percent (60%) of Unencumbered Asset Value but does
not exceed sixty-five percent (65%), then the Borrower shall be deemed to be in
compliance with this subsection (f) so long as (w) the Borrower or any
Subsidiary completed a Material Acquisition during the quarter in which such
percentage first exceeded sixty percent (60%), (x) such



--------------------------------------------------------------------------------

 



percentage does not exceed sixty percent (60%) after the fiscal quarter
immediately following the fiscal quarter in which such Material Acquisition was
completed, (y) the Borrower shall not maintain compliance with this
subsection (f) in reliance on this proviso more than one time during the term of
this Agreement and (z) such percentage is not greater than sixty-five percent
(65%) at any time.

(g)Minimum Unsecured Interest Expense Ratio.  The ratio of Unencumbered Pool NOI
to Unsecured Interest Expense to be less than 1.75 to 1.00 at any time.

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES 

9.01Events of Default.  Any of the following shall constitute an “Event of
Default”:

 

(a)Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three days after the same becomes due, any interest on any Loan or
any fee due hereunder, or (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b)Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section ‎0,  ‎0,  ‎0,  ‎0,  ‎0,  ‎0,
 ‎0,  ‎0,  ‎0 or Article ‎0 (other than Section ‎0 and ‎0);  or

(c)Unencumbered Pool Covenant Compliance.  The Borrower fails to perform or
observe any term, covenant or agreement contained in Section ‎0 or ‎0 and such
failure continues for 10 days; or

(d)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsections (a),  (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days, or such longer period of time as is reasonably
necessary to cure such failure, provided that the Loan Party has commenced and
is diligently prosecuting the cure of such failure and cures it within an
additional 30 day period; or

(e)Anti-Money Laundering/International Trade Law Compliance.  Any representation
or warranty contained in Section 6.18 is or becomes false or misleading at any
time; or

(f)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(g)Cross-Default.  (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after taking into account any applicable
grace or cure periods in respect of any (a) Recourse Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000, or (b) Non-Recourse Indebtedness having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than an amount equal to 5% of Total Asset Value as
of any date, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee described in subsections (a) or
(b), above, or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
$5,000,000; or





--------------------------------------------------------------------------------

 



(h)Insolvency Proceedings, Etc.  Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 90 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 90 calendar days, or an order for relief is entered in any such
proceeding; or

(i)Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Material
Subsidiary (other than a Material Subsidiary whose only liability is
Non-Recourse Indebtedness in an aggregate principal amount of less than 5% of
Total Asset Value) becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(j)Judgments.  There is entered against any Loan Party or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding $25,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or 

(k)ERISA.  (i) An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and its Subsidiaries in an aggregate amount exceeding $5,000,000, (ii) there is
or arises Unfunded Pension Liability for all Plans (not taking into account
Plans with negative Unfunded Pension Liability) in an aggregate amount exceeding
$5,000,000, or (iii) there is or arises any Withdrawal Liability as regards the
Borrower or any ERISA Affiliate in an aggregate amount exceeding $5,000,000; or

(l)Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(m)Change of Control.  There occurs any Change of Control; or

(n)REIT Status of Parent.  Parent ceases to be treated as a REIT.

9.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing and after giving effect to all applicable notice and cure periods,
the Administrative Agent shall, at the request of, or may, with the consent of,
the Required Lenders, take any or all of the following actions:

 

(a)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided,  however, that upon the occurrence of an Event of Default described in
Section ‎0 with respect to the Borrower, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.





--------------------------------------------------------------------------------

 



9.03Application of Funds.  After the exercise of remedies provided for in
Section ‎0 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section ‎0, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article ‎0) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article ‎0), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, interest on other Obligations and prepayment
premiums payable to the Lenders under Section ‎0 ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE X. ADMINISTRATIVE AGENT

10.01Appointment and Authority.  Each of the Lenders hereby irrevocably appoints
PNC to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.  Without limiting the generality of the
foregoing, the use of the term “agent” or other similar terms in this Agreement
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. 

 

10.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.  The Lenders acknowledge
that, as a result of engaging in such businesses, the Administrative Agent or
its Affiliates may (a) receive information regarding the Loan Parties or any of
their Affiliates (including information that may be subject to confidentiality
obligations in favor of the Loan Parties or their Affiliates) in connection with
other transactions or business and shall be under no obligation to provide such
information to the Lenders, and (b) accept fees and other consideration from the
Loan Parties for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

10.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;





--------------------------------------------------------------------------------

 



(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections ‎0 and ‎0) or (ii) in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any of the other Loan Documents unless it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by the Administrative Agent by reason of taking or continuing to
take any such action.  The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until notice describing such Default and
stating that such notice is a “notice of default” is given to the Administrative
Agent by the Borrower or a Lender. 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article ‎0 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.  No claim may be made by any Lender, the Administrative
Agent or any of their Related Parties against the Administrative Agent, any
Lender, any of their Related Parties or any of them, for any special, indirect
or consequential damages or, to the fullest extent permitted by Law, for any
punitive damages in respect of any claim or cause of action (whether based on
contract, tort, statutory liability, or any other ground) based on, arising out
of or related to any Loan Document or the transactions contemplated hereby or
any act, omission or event occurring in connection therewith, including the
negotiation, documentation, administration or collection of the Loans, and the
Administrative Agent and each Lender hereby waives, releases and agrees never to
sue upon any claim for any such damages, whether such claim now exists or
hereafter arises and whether or not it is now known or suspected to exist in its
favor.  Each Lender hereby agrees that, except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent and each of its Related
Parties shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any of the
Loan Parties that may come into the possession of the Administrative Agent or
any of its Related Parties.

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Lender whether in respect of any Loan, any fees or any other amounts due to the
Lenders under this Agreement.  In the event an error in computing any amount
payable to any Lender is made, the Administrative Agent, the Borrower and each
affected Lender shall, forthwith upon discovery of such error, make such
adjustments as shall be required to correct such error, and any compensation
therefor will be calculated at the Federal Funds Open Rate.

10.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition



--------------------------------------------------------------------------------

 



is satisfactory to such Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

10.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

10.06Resignation of Administrative Agent. 

 

The Administrative Agent may at any time, and at the request of the Required
Lenders as a result of Administrative Agent’s gross negligence or willful
misconduct in performing its duties under this Agreement shall, give notice of
its resignation to the Lenders and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section ‎0
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

10.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.  Each Lender
expressly acknowledges that the Administrative Agent has not made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of any of the Loan Parties,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.

 

10.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Arrangers or other agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

 

10.09Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and



--------------------------------------------------------------------------------

 



irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections ‎0 and ‎0) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections ‎0 and ‎0.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

10.10Collateral and Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, or (iii) subject
to Section ‎0, if approved, authorized or ratified in writing by all Lenders;

(b)[reserved]; and

(c)to release any Subsidiary Guarantor from its obligations under the Guaranty
if such release is permitted under Section ‎0.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section ‎0.

10.11No Reliance on Administrative Agent’s Customer Identification Program.  
 Each of the Lenders acknowledges and agrees that neither such Person, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such ’Person’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 1020.220 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Anti-Terrorism Law.

 

10.12Consents and Approvals.    All communications from the Administrative Agent
to all of the Lenders requesting such Lenders’ determination, consent, approval
or disapproval (a) shall be given in the form of a written notice to each
applicable Lender, (b) shall be accompanied by a description of the matter or
time as to which such determination, approval, consent or disapproval is
requested, or shall advise each such Lender where such matter or item may be
inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by a Lender and to the extent not
previously provided to such Lender, written materials and an overview of any
other information provided to the Administrative Agent by the Loan Parties in
respect of the matter or issue to be resolved, and (d) shall include the
Administrative Agent’s recommended course of action or determination in respect
thereof.  Each Lender shall reply promptly, but in any event within 10 Business
Days after receipt of any such request from the Administrative Agent (the
“Lender Reply Period”).  Unless a Lender shall give written notice to the
Administrative Agent that it objects to the recommendation or determination of
the Administrative Agent (together with a written explanation of the reasons
behind such objection) within the Lender Reply Period, such Lender shall be
deemed to have approved of or consented to such



--------------------------------------------------------------------------------

 



recommendation or determination; provided,  that such deemed consent shall not
apply to the amendments, waivers and consents set forth in subsections (a)
through (h) of the proviso included in the first sentence of Section
11.01.  With respect to decisions requiring the approval of the Required Lenders
or all Lenders, the Administrative Agent shall submit its recommendation or
determination for approval of or consent to such recommendation or determination
to all applicable Lenders and upon receiving the required approval or consent
shall follow the course of action or determination of the Required Lenders (and
each nonresponding Lender shall be deemed to have concurred with such
recommended course of action) or all Lenders, as the case may be.

 

ARTICLE XI. MISCELLANEOUS

11.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided,  however, that no such amendment, waiver or
consent shall:

 

(a)waive any condition set forth in Section ‎0 without the written consent of
each Lender;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section ‎0) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or under any other Loan Document without the
written consent of each Lender directly affected thereby;

(d)reduce the principal of, or (subject to clauses (b), (c) and (d) of Section
3.03) the rate of interest specified herein on, any Loan, or (subject to clause
(ii) of the second proviso to this Section ‎0) any fees or other amounts payable
hereunder or under any other Loan Document; provided,  however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

(e)change Section ‎0 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g)release any collateral without the written consent of each Lender, except to
the extent the release of such collateral is permitted pursuant to Section ‎0 or
otherwise permitted pursuant to the terms of this Agreement (in which case such
release may be made by Administrative Agent acting alone); or

(h)release any Guarantor without the written consent of each Lender, except to
the extent the release of any Guarantor is permitted pursuant to Section ‎0 or
otherwise permitted pursuant to the terms of this Agreement (in which case such
release may be made by the Administrative Agent acting alone); and

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) a Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) a Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.





--------------------------------------------------------------------------------

 



11.02Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article ‎0 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided,  however, that in no event shall any Agent Party
have any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).





--------------------------------------------------------------------------------

 



(d)Change of Address, Etc.  Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by written notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

(e)Reliance by Administrative Agent and Lenders.    The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of a Responsible Officer of the Parent even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section ‎0 for the benefit of all the
Lenders; provided,  however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section ‎0 (subject to the terms of Section
‎0), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided,  further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section ‎0 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section ‎0, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out‑of‑pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans).





--------------------------------------------------------------------------------

 



(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section ‎0),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent)  The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section ‎0.

(d)Waiver of Consequential Damages, Etc.    To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

11.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had



--------------------------------------------------------------------------------

 



not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Overnight Rate from time to time in effect.  The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

11.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided,  however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and





--------------------------------------------------------------------------------

 



(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to a
Lender.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided,  however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.    

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections ‎0,  ‎0,  ‎0, and ‎0 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that



--------------------------------------------------------------------------------

 



(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.    

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section ‎0 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections ‎0,  ‎0 and ‎0 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section ‎0 as though it were a Lender; provided such
Participant agrees to be subject to Section ‎0 as though it were a Lender.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section ‎0 or ‎0 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section ‎0 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section ‎0 as though it were a Lender.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

11.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section ‎0 or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender or any of their respective Affiliates on
a nonconfidential basis from a source other than the Borrower.  For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.





--------------------------------------------------------------------------------

 



11.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time but in the case of a Lender or an
Affiliate of a Lender, subject to receipt of the prior written consent of the
Administrative Agent exercised in its sole discretion, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section ‎0 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender and its respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have.  Each Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

11.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
‎0, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

11.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

11.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
‎0, if and to the extent that the enforceability of any provisions in this
Agreement relating to



--------------------------------------------------------------------------------

 



Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

11.13Replacement of Lenders.  If any Lender (i) requests compensation under
Section ‎0, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section ‎0,   (ii) is a Defaulting Lender or (iii) does not vote in favor of any
amendment, modification or waiver to this Agreement or any other Loan Document
which, pursuant to Section 11.01, requires the vote of such Lender, and the
Required Lenders shall have voted in favor of such amendment, modification or
waiver, then, so long as no Default or Event of Default has occurred and is
continuing, the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section ‎0), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section ‎0;

(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section ‎0) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section ‎0 or payments required to be made pursuant to Section ‎0, such
assignment will result in a reduction in such compensation or payments
thereafter;

(d)in the case of any such assignment under subsection (iii) above, the assignee
assuming such obligations has agreed to vote in favor of such amendment,
modification or waiver; and

(e)such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK OTHER THAN THE CHOICE OF LAWS
PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

(b)SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN



--------------------------------------------------------------------------------

 



DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION ‎0.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the
Arrangers are arm’s-length commercial transactions between the Borrower , each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arrangers, on the other hand, (B) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) the Administrative Agent and the
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent nor the Arrangers has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor the Arrangers has any obligation to
disclose any of such interests to the Borrower, any other Loan Party any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrower and the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent and the Arrangers with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

11.17Electronic Execution of Assignments and Certain Other Documents.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including



--------------------------------------------------------------------------------

 



the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.

 

11.18USA PATRIOT Act.  Each Lender that is subject to the Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the names, addresses and taxpayer
identification numbers of the Loan Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Loan
Parties in accordance with the Patriot Act.  The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 

11.19ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

11.20Intentionally Omitted.

11.21Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 



--------------------------------------------------------------------------------